TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00252-CR


Jonathan Allan Hofer, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NO. 7469, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was due August 25, 2004.  Appellant's retained attorney, Mr. Eddie
G. Shell, did not respond to this Court's notice that the brief is overdue.
The district court is ordered to conduct a hearing to determine whether appellant
desires to prosecute this appeal, whether appellant is indigent, and, if he is not indigent, whether
retained counsel has abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make
appropriate findings and recommendations.  If appellant desires to prosecute this appeal but is
indigent, the court shall appoint substitute counsel who will effectively represent appellant on appeal. 
A record from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than October 29, 2004.  Rule 38.8(b)(3).
It is ordered October 8, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish